Citation Nr: 0333783	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  02-03 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether a finding that the veteran was infeasible for a 
course of vocational rehabilitation under chapter 31, title 
38, United States Code, was proper.  

(The issues of entitlement to service connection for 
residuals of a stroke, to include as secondary to service-
connected disabilities; entitlement to service connection for 
left knee disability, to include as secondary to service-
connected right knee disability; and entitlement to total 
disability rating based on individual unemployability due to 
service-connected disabilities are the subjects of a separate 
action under Docket No. 01-03 705A).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


REMAND

In April 2002, the veteran perfected his appeal from a 
September 2001 RO decision that effectively denied as 
infeasible his claim of entitlement to a course of vocational 
rehabilitation under chapter 31, title 38, United States 
Code.  In his substantive appeal, the veteran clearly 
contended that he was appealing the decision to deny his 
application for a course of vocational rehabilitation that he 
felt was necessary so that he could get employment.  In his 
substantive appeal, the veteran also clearly requested a 
hearing on this issue before a member of the Board at the RO 
(Travel Board hearing).  

In order to accord the veteran due process of law, this case 
is REMANDED to the RO for the following action:  

The veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
the RO.  If the requested hearing is 
held, the case should be processed in 
accordance with the usual procedures 
following such hearings.  

The purpose of this REMAND is to afford the veteran a 
hearing.  The Board intimates no opinion as to the merits of 
the case.  The veteran need take no further action until he 
is notified by the RO regarding the hearing that he has 
requested.  However, he has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




